     Case 2:18-cv-01184-JCM-EJY Document 101 Filed 07/29/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   RAMON MURIC-DORADO,                                       Case No. 2:18-cv-01184-JCM-EJY
 5                 Plaintiff,
                                                                             ORDER
 6         v.
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al,
 8
                   Defendants.
 9

10          Before the Court is Las Vegas Metropolitan Police Department’s (“LVMPD”) Motion to
11   Extend Discovery (1st Request). ECF No. 87. No opposition to this Motion was filed.
12          Accordingly, and good cause appearing, IT IS HEREBY ORDERED that LVMPD’s Motion
13   to Extend Discovery (ECF No. 87) is GRANTED.
14          IT IS FURTHER ORDERED that the following new dates shall apply:
15          •   Discovery Cutoff shall be December 24, 2020. All written discovery must be
16              propounded, if by mail, at least 33 days prior to this date. All depositions must be noticed
17              no later than two weeks before the discovery cutoff date and must occur by or before
18              December 24, 2020.
19          •   Expert disclosures shall be due no later than October 26, 2020.
20          •   Rebuttal expert disclosures shall be due no later than November 24, 2020.
21          •   Dispositive motions must be filed no later than January 25, 2021.
22          •   The Joint Pretrial Order shall be due February 23, 2021; provided, however, that if
23              dispositive motions are pending, this date shall be vacated and the due date for the Joint
24              Pretrial Order shall be 30 days after the Court issues its order or orders on then-pending
25              dispositive motions.
26          Dated this 29th day of July, 2020
27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                      1
